



Exhibit 10.1
AMENDED AND RESTATED OLIN CORPORATION
2000 LONG TERM INCENTIVE PLAN
(Codified as of January 27, 2019)
Section 1.Purpose.
The general purposes of the Amended and Restated Olin Corporation 2000 Long Term
Incentive Plan as amended and restated as of the Amendment Date (the “Plan”) are
to (i) attract and retain persons eligible to participate in the Plan; (ii)
motivate Participants, by means of appropriate incentives, to achieve long-range
goals; (iii) provide incentive compensation opportunities that are competitive
with those of other similar companies; and (iv) further identify Participants’
interests with those of other shareholders of Olin Corporation (together with
any successor, “Olin”) through compensation that is based on Olin’s common
stock; and thereby promote the long-term financial interest of Olin and its
Affiliates, including growth in the value of Olin’s equity and enhancement of
long-term shareholder return.
Section 2.    Definitions.
As used in the Plan:
(a)
“Affiliate” means any corporation, partnership, joint venture or other entity
during any period in which Olin owns, directly or indirectly, at least 50% of
the total voting or profits interest.

(b)
“Amendment Date” means the date this Plan is approved by the Committee.

(c)
“Award” means any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Performance Share or Dividend Equivalent granted under the Plan.

(d)
“Award Agreement” means any written agreement or other instrument or document
evidencing an Award granted under the Plan. The terms of any plan or guideline
adopted by the Board or the Committee and applicable to an Award shall be deemed
incorporated in and a part of the related Award Agreement.

(e)
“Board” means the Board of Directors of Olin, or if applicable following a
Change in Control (described in Section 2(f)(iii)), the board of directors (or
similar governing body in the case of an entity other than a corporation) of the
Parent Entity (as defined in Section 2(f)(iii)) or, if there is no Parent
Entity, the Surviving Entity (as defined in Section 2(f)(iii)).

(f)
“Cash Flow” means consolidated net income of Olin, before the after-tax effect
of any special charge or gain or cumulative effect of any change in accounting,
plus depreciation and amortization, less capital and investment spending and
plus or minus changes in working capital.



2

--------------------------------------------------------------------------------






(g)
“Change in Control” means the occurrence of any of the following events:

(i)
the Incumbent Directors cease for any reason to constitute at least a majority
of the Board; or

(ii)
any Person is or becomes a “beneficial owner” (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Olin
representing 20% or more of the combined voting power of the Olin Voting
Securities; provided, however, that the event described in this subsection (ii)
shall not be deemed to be a Change in Control if such event results from any of
the following: (A) the acquisition of Olin Voting Securities by Olin or any of
its subsidiaries, (B) the acquisition of Olin Voting Securities directly from
Olin, (C) the acquisition of Olin Voting Securities by any employee benefit plan
(or related trust) sponsored or maintained by Olin or any of its subsidiaries,
(D) the acquisition of Olin Voting Securities by any underwriter temporarily
holding securities pursuant to an offering of such securities, (E) the
acquisition of Olin Voting Securities pursuant to a Non-Qualifying Transaction
(as defined in Section 2(e)(iii), or (F) the acquisition of Olin Voting
Securities by Participant or any Group of Persons including Participant (or any
entity controlled by Participant or any Group of Persons including Participant);
or

(iii)
the consummation of a Reorganization or a Sale, unless immediately following
such Reorganization or Sale: (1) more than 50% of the total voting power (in
respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of (x) Olin (or, if Olin ceases to exist, the
entity resulting from such Reorganization), or, in the case of a Sale, the
entity which has acquired all or substantially all of the assets of Olin (in
either case, the “Surviving Entity”), or (y) if applicable, the ultimate parent
entity that directly or indirectly has beneficial ownership of more than 50% of
the total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Olin Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which or for which such Olin Voting Securities
were converted or exchanged pursuant to such Reorganization or Sale) with
ownership of such Olin Voting Securities (or, if applicable, shares into which
or for which such Olin Voting Securities were converted or exchanged pursuant to
such Reorganization or Sale) continuing in substantially the same proportions as
the ownership of Olin Voting Securities immediately prior to consummation of
such Reorganization or Sale (excluding any outstanding voting securities of the
Surviving Entity or Parent Entity that are held immediately following the
consummation of such Reorganization or Sale as a result of ownership prior to
such consummation of voting securities of any corporation or other entity
involved in or forming



2

--------------------------------------------------------------------------------





part of such Reorganization or Sale other than Olin or any of its subsidiaries),
(2) no Person (other than any employee benefit plan (or related trust) sponsored
or maintained by Olin, the Surviving Entity, or the Parent Entity), is or
becomes the beneficial owner, directly or indirectly, of 20% or more of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the outstanding
voting securities of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) and (3) at least a majority of the members of the Board
following the consummation of the Reorganization or Sale were, at the time of
the approval by the Board of the execution of the initial agreement providing
for such Reorganization or Sale (or, in the absence of any such agreement, at
the time of approval by the Board of such Reorganization or Sale), Incumbent
Directors (any Reorganization or Sale which satisfies all of the criteria
specified in (1), (2) and (3) above being deemed to be a “Non-Qualifying
Transaction”); provided, however, that if, in connection with a Reorganization
or Sale that would otherwise be considered a Change in Control pursuant to this
Plan, (I) the immediately preceding clause (3) is satisfied, (II) at least
seventy-five percent (75%) of the individuals who were executive officers
(within the meaning of Rule 3b-7 under the Exchange Act) of Olin immediately
prior to consummation of such Reorganization or Sale become executive officers
of the Parent Entity (or, if there is no Parent Entity, the Surviving Entity)
immediately following such Reorganization or Sale, and (III) the Incumbent
Directors at the time of approval by the Board of such Reorganization or Sale
determine in good faith that such individuals are expected to remain executive
officers for a significant period of time following such Reorganization or Sale,
then such directors shall be permitted to determine by at least a two-thirds
vote that such Reorganization or Sale shall not constitute a Change in Control
of Olin for purposes of this Plan; or
(iv)
the stockholders of Olin approve a plan of complete liquidation or dissolution
of Olin.

Notwithstanding the foregoing, if any Person becomes the beneficial owner,
directly or indirectly, of 20% or more of the combined voting power of Olin
Voting Securities solely as a result of the acquisition of Olin Voting
Securities by Olin which reduces the number of Olin Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
beneficial owner, directly or indirectly, of additional Olin Voting Securities
that increases the percentage of outstanding Olin Voting Securities beneficially
owned by such Person, a Change in Control of Olin shall then be deemed to occur.
(h)
“Code” means the Internal Revenue Code of 1986, as amended. A reference to any
provision of the Code shall include reference to any successor provision of the
Code.



3

--------------------------------------------------------------------------------





(i)
“Committee” means a committee of the Board designated by the Board to administer
the Plan, each member of which is an “outside director” for purposes of Section
162(m) of the Code and a “non-employee director” for the purpose of Rule 16b-3,
and, to the extent the Committee delegates authority to one or more individuals
in accordance with the Plan, such individual(s).

(j)
“Dividend Equivalent” means any right granted under Section 6(c)(ii) of the
Plan.

(k)
“Earnings Per Share” means, for a fiscal year, consolidated net income of Olin
before the after-tax effect of any special charge or gain or cumulative effect
of a change in accounting, divided by the weighted average number of shares of
common stock outstanding, on a fully diluted basis.

(l)
“Economic Value Added” means Olin’s consolidated sales less its operating costs
(including tax) less a capital charge based on Olin’s cost of capital on assets
employed in the business.

(m)
“Effective Date” means the date the originally formulated 2000 Long Term
Incentive Plan was approved by Olin’s shareholders.

(n)
“Employee” means any employee of Olin or of an Affiliate.

(o)
“Exchange Act” means the Securities Exchange Act of 1934.

(p)
“Fair Market Value” means, with respect to shares of Olin common stock, the mean
of the high and low per share sales prices of such common stock as reported on
the consolidated transaction reporting system for New York Stock Exchange issues
as of the relevant date, or the last preceding trading date, if such Shares were
not traded on such date, and, with respect to any other property (including,
without limitation, securities other than Shares), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee.

(q)
“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationship, or any person sharing the Participant’s
household, other than a tenant or employee.

(r)
“Good Reason Event” means:

(i)
Olin (A) requires Participant to relocate Participant’s principal place of
employment by more than fifty (50) miles from the location in effect immediately
prior to the Change in Control and such relocation increases the commuting
distance, on a daily basis, between Participant’s residence at the time of
relocation and principal place of employment; or (B) requires



4

--------------------------------------------------------------------------------





Participant to travel on business to a substantially greater extent than, and
inconsistent with, Participant’s travel requirements prior to the Change in
Control (taking into account the number and/or duration (both with respect to
airtime and overall time away from home) of such travel trips following the
Change in Control as compared to a comparable period prior to the Change in
Control);
(ii)
Olin reduces Participant’s base salary as in effect immediately prior to the
Change in Control;

(iii)
Olin fails to substantially maintain its health, welfare, and retirement benefit
plans as in effect immediately prior to the Change in Control, unless
arrangements (embodied in an on-going substitute or alternative plan) are then
in effect to provide benefits that are substantially similar to those in effect
immediately prior to the Change in Control; or

(iv)
(A) Participant is assigned any duties inconsistent in any adverse respect with
Participant’s position (including status, offices, titles and reporting lines),
authority, duties or responsibilities immediately prior to the Change in Control
or (B) Olin takes any action that results in a diminution in such position
(including status, offices, titles and reporting lines), authority, duties or
responsibilities or in a substantial reduction in any of the resources available
to carry out any of Participant’s authorities, duties or responsibilities from
those resources available immediately prior to the Change in Control.

(s)
“Group” means Persons acting together for the purpose of acquiring Olin stock
and includes owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with Olin. If
a Person owns stock in both Olin and another corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such Person is considered to be part of a Group only with respect to ownership
prior to the merger or other transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a Group solely because they purchase assets of the
same corporation at the same time, or as a result of the same public offering.

(t)
“Incentive Stock Option” means an option to purchase Shares granted under the
Plan that is intended to meet the requirements of Section 422 of the Code.

(u)
“Incumbent Directors” means those individuals who, on the Effective Date,
constitute the Board; provided that any person becoming a director subsequent to
the Effective Date, whose election or nomination for election was approved by a
vote of at least two-thirds of the directors who were, as of the date of such
approval, Incumbent Directors, shall be an Incumbent Director; provided,
however, that no individual initially appointed, elected or nominated as a
director of Olin pursuant to an actual or threatened election contest with
respect to directors or pursuant to any



5

--------------------------------------------------------------------------------





other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall be deemed to be an Incumbent Director.
(v)
“Non-Qualified Stock Option” means an option to purchase Shares granted under
the Plan that is not intended to be an Incentive Stock Option.

(w)
“Non-Qualifying Transaction” has the meaning set forth in the definition of
Change in Control.

(x)
“Olin” means Olin Corporation and any successor entity.

(y)
“Olin Voting Securities” means Olin’s then outstanding securities eligible to
vote for the election of the Board.

(z)
“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

(aa)
“Parent Entity” has the meaning set forth under the definition of Change in
Control.

(bb)
“Participant” means an Employee granted an Award under the Plan.

(cc)
“Performance Share” means any grant of a right to receive Shares which is
contingent on the achievement of performance or other objectives during a
specified period.

(dd)
“Person” has the meaning of such term in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

(ee)
“Pre-Tax Profit” means, for a fiscal year, the consolidated income before taxes
of Olin, before any special charges or gains.

(ff)
“Qualifying Termination” means:

(i)
Participant is discharged by Olin, upon or within two years following a Change
in Control, other than for cause and other than due to Participant’s death or
disability (which will be deemed to occur if Participant becomes eligible to
commence immediate receipt of disability benefits under the terms of Olin’s
long-term disability plan); or

(ii)
A Good Reason Event occurs upon or within two years following a Change in
Control and (A) within 90 days following the occurrence of the Good Reason
Event, Participant provides written notice to Olin of the occurrence of such
Good Reason Event, which notice sets forth the exact nature of the event and the
conduct required to cure such event, and (B) Olin does not cure such Good Reason
Event within 30 days after its receipt of such notice; provided that such 30-day
period to cure shall terminate in the event that Olin informs Participant that
it does not intend to cure such event (such period, whether 30 days or less, the
“Cure Period”), and (C) Participant



6

--------------------------------------------------------------------------------





terminates employment as a result of such Good Reason Event during the 45 day
period that follows the Cure Period.
(gg)
“Released Securities” means securities that were Restricted Securities with
respect to which all applicable restrictions imposed under the terms of the
relevant Award have expired, lapsed or been waived or satisfied.

(hh)
“Reorganization” means a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (A) Olin or (B) any of its
subsidiaries pursuant to which, in the case of this clause (B), Olin Voting
Securities are issued or issuable.

(ii)
“Restricted Securities” means Awards of Restricted Stock or other Awards under
which outstanding Shares are held subject to certain restrictions.

(jj)
“Restricted Stock” means any grant of Shares, and “Restricted Stock Unit” means
the grant of a right to receive Shares in the future, with such Shares or right
to future delivery of Shares subject to a risk of forfeiture or other
restrictions that will lapse upon the achievement of one or more goals relating
to completion of service by the Participant, or achievement of performance or
other objectives, as determined by the Committee.

(kk)
“Retirement” refers to retirement (including any early retirement) pursuant to
any applicable retirement plan of Olin or of an Affiliate as provided under such
retirement plan and which retirement was not caused by the Participant being
terminated for cause by Olin or any Affiliate.

(ll)
“Return on Capital” means consolidated net income of Olin plus after-tax
interest expense and the after-tax effect of any special charge or gain and any
cumulative effect of a change in accounting, divided by average consolidated
total assets of Olin less total non-interest-bearing liabilities.

(mm)
“ROE” shall mean the consolidated net income of Olin before the after tax effect
of any special charge or gain and any cumulative effect of any change in
accounting, divided by average shareholders’ equity.

(nn)
“RONA” means Pre-tax Profit before interest expense divided by average
consolidated total assets of Olin less total non-interest-bearing liabilities.

(oo)
“Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act.

(pp)
“Sale” (when the term is capitalized) means the sale or other disposition of all
or substantially all of the assets of Olin to an entity that is not an Affiliate
of Olin.



7

--------------------------------------------------------------------------------





(qq)
“Shares” means the common stock of Olin and such other securities or property as
may become the subject of Awards pursuant to an adjustment made under Section
4(b) of the Plan.

(rr)
“Stock Appreciation Right” or “SAR” means any such right granted under Section
6(b) of the Plan.

(ss)
“Surviving Entity” has the meaning set forth under the definition of Change in
Control.

Section 3.    Administration.
(a)
Powers of Committee. The Plan shall be administered by the Committee which shall
have full power and authority to: (i) designate Participants; (ii) determine the
Awards to be granted to Participants; (iii) determine the number of Shares (or
securities convertible into Shares) to be covered by Awards; (iv) determine the
terms and conditions of any Award; (v) determine whether, to what extent, and
under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards, or other property, or canceled, substituted,
forfeited or suspended, and the method or methods by which Awards may be
settled, exercised, canceled, substituted, forfeited or suspended, provided that
no such action will result in repricing of Options prohibited by Section 3(e);
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the Participant or of the Committee; (vii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (viii) establish, amend, suspend or waive such rules and
guidelines and appoint such agents as it shall deem appropriate for the
administration of the Plan; and (ix) make any other determination and take any
other action that it deems necessary or desirable for such administration.

(b)
Committee Discretion. All designations, determinations, interpretations and
other decisions with respect to the Plan or any Award shall be within the sole
discretion of the Committee and shall be final, conclusive and binding upon all
Persons, including Olin, any Affiliate, any Participants, any holder or
beneficiary of any Award, any shareholder and any Employee of Olin or of any
Affiliate. The Committee’s powers include the adoption of modifications,
amendments, procedures, subplans and the like as are necessary to comply with
provisions of the laws of other countries in which Olin or an Affiliate may
operate in order to assure the viability of Awards granted under the Plan and to
enable Participants employed in such other countries to receive benefits under
the Plan and such laws, provided that no such action results in repricing of
Options prohibited by Section 3(e).

(c)
Board Authority. If the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.



8

--------------------------------------------------------------------------------





(d)
Delegation. Notwithstanding any provision of the Plan to the contrary, except to
the extent prohibited by applicable law or the applicable rules of a stock
exchange, the Committee may delegate to one or more officers or managers of Olin
or any Affiliate, or a committee of such officers or managers, the authority,
subject to such terms and limitations as the Committee shall determine, to grant
Awards to, or to cancel, modify, waive rights or conditions with respect to,
alter, discontinue, suspend, or terminate Awards held by, Employees who are not
officers or directors of Olin for purposes of Section 16 of the Exchange Act,
provided that no such action shall result in repricing of Options prohibited by
Section 3(e).

(e)
Prohibition on Option Repricing. Notwithstanding any other provision of the
Plan, neither the Board nor the Committee may reprice, replace or regrant any
Option granted under the Plan or any other plan of Olin, (i) through
cancellation and replacement or regrant with lower priced options or (ii) by
lowering the option exercise price of a previously granted Award, without the
prior approval of Olin’s shareholders.

Section 4.    Shares Available for Awards.
(a)
Shares Available. Subject to adjustment as provided in Section 4(b) of the Plan:

(i)
The aggregate number of Shares available for granting Awards under the Plan
shall be 2,250,000. If an Award is denominated in or relates to a security of
Olin convertible into its Common Stock, the number of shares of Common Stock
into which such security shall be convertible (calculated as of the date of
grant of the Award, subject to adjustment as provided in Section 4(b) hereof or
under the terms of such security) shall be deemed denominated in Shares and
counted against the aggregate number of Shares available for the granting of
Awards under the Plan.

(ii)
For purposes of this Section 4(a) and of Section 4(c)(iv):

(A)
If any Shares covered by an Award are not delivered to a Participant or
beneficiary because the Award is forfeited or canceled, or if the Shares are not
delivered because the Award is settled in cash or used to satisfy the applicable
tax withholding obligation, such Shares shall not be deemed to have been
delivered for purposes of determining the maximum number of Shares available for
delivery under the Plan; and

(B)
If the exercise price of any Option granted under the Plan is satisfied by
tendering Shares (by either actual delivery or by attestation), only the number
of Shares issued net of the Shares tendered shall be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan.



9

--------------------------------------------------------------------------------





(b)
Adjustments. In the event of any change in the Shares by reason of stock
dividends, stock splits, recapitalization, mergers, consolidations, combinations
or exchanges of shares, split-ups, split-offs, spin-offs, liquidations or other
similar changes in capitalization, or any distributions to shareholders other
than cash dividends, (i) the numbers, class and prices of Shares covered by
outstanding Awards under the Plan (provided that no such adjustment shall result
in repricing of Options prohibited by Section 3(e) of the Plan), (ii) the
aggregate number and class of Shares available under the Plan, and (iii) the
numbers and class of Shares that may be the subject of Awards pursuant to
Section 4(c), shall be adjusted by the Committee, whose determination shall be
conclusive.

(i)
Without limiting the foregoing, in the event of any split-up, split-off,
spin-off or other distribution to shareholders of shares representing a part of
Olin’s business, properties and assets, the Committee may modify an outstanding
Award so that such Award shall thereafter relate to Shares of Olin and shares of
capital stock of the corporation owning the business, properties and assets so
split-up, split-off, spun-off or otherwise distributed to shareholders of Olin
in the same ratio in which holders of the Shares became entitled to receive
shares of capital stock of the corporation owning the business, properties and
assets so split-up, split-off or spun-off or otherwise distributed, provided
that no such action results in repricing of Options prohibited by Section 3(e).

(ii)
With respect to Awards of Incentive Stock Options, no such adjustment shall be
authorized to the extent that such authority would cause the Plan to violate
Section 422 of the Code or any successor provision thereto, unless the holder of
such Award of Incentive Stock Options agrees to convert such options to
Non-qualified Stock Options.

(iii)
Notwithstanding the foregoing, a Participant to whom Dividend Equivalents or
dividend units have been awarded shall not be entitled to receive a special or
extraordinary dividend or distribution unless the Committee shall have expressly
authorized such receipt.

(c)
Additional Restrictions. Subject to adjustment as provided in Section 4(b), the
following additional maximums are imposed under the Plan:

(i)
The maximum number of Shares that may be issued for Options intended to be
Incentive Stock Options shall be 900,000 Shares.

(ii)
The maximum number of Shares that may be covered by Awards granted to any one
individual shall be 300,000 Shares during any calendar year.

(iii)
No more than 100,000 Shares may be subject to Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards, and no more than
300,000 Shares may be subject to Options and Stock Appreciation Rights, granted
to any one individual during any calendar-year period



10

--------------------------------------------------------------------------------





(regardless of when such Shares are deliverable) for any Award intended to be
“performance-based compensation” (as that term is used for purposes of Code
Section 162(m)).
(iv)
No more than 450,000 Shares may be subject to Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards.

Section 5.    Eligibility.
Any Employee, including any officer or Employee-director, of Olin or an
Affiliate shall be eligible to be designated a Participant, subject to any
restrictions imposed by applicable law. An Award may be granted to an Employee
prior to the date the Employee first performs services for Olin or the
Affiliate, provided that such Awards shall not become vested prior to the date
the Employee first performs such services.
Section 6.    Awards.
(a)
Options. The Committee is authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions,
not inconsistent with the provisions of the Plan, as the Committee shall
determine:

(i)
Exercise Price. The per Share exercise price shall be determined by the
Committee; provided, however, that such exercise price shall not be less than
the Fair Market Value of a Share on the date of the Option grant.

(ii)
Option Term. The term of each Option shall be fixed by the Committee, provided
that in no event shall the term of an Option be more than a period of ten years
from the date of its grant.

(iii)
Exercise. The Committee shall determine the time or times at which an Option may
be exercised in whole or in part, and the method or methods by which, and the
form or forms in which payment of the exercise price with respect thereto may be
made.

(iv)
Incentive Stock Options. The terms of any Incentive Stock Option granted under
the Plan shall comply in all respects with the provisions of Section 422 of the
Code, or any successor provision thereto, and any regulations promulgated
thereunder. Without limiting the preceding sentence, the aggregate Fair Market
Value (determined at the time an Option is granted) of Shares with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under the Plan and any other plan of the
Participant’s employer corporation and its parent and subsidiary corporations
providing for Options) shall not exceed such dollar limitation as shall be
applicable to Incentive Stock Options under Section 422 of the Code or a
successor provision.



11

--------------------------------------------------------------------------------





(v)
Termination of Employment. In the event the employment of a Participant to whom
an Option has been granted under the Plan shall be terminated (other than by
reason of the Participant’s death or disability), such Option may, subject to
the provisions of the next to last sentence of Section 6(a)(vi) be exercised (to
the extent of the number of shares that the Participant was entitled to purchase
under such Option at the termination of employment) at any time within three
months after such termination (which three-month period may be extended by the
Committee), but in no event shall such three-month period or any such extension
permit the exercise of an Option after the expiration date of the Option.
Options granted under the Plan shall not be affected by any change of duties or
position so long as the Participant continues to be an Employee.

(vi)
Agreement to Service. Each Participant receiving an Option shall, by accepting
the Option, agree that he or she will, during employment, devote his or her
entire time, energy and skill to the service of Olin and the promotion of its
interests, subject to vacations, sick leave and other absences in accordance
with the regular policies of, or other reasons satisfactory to, Olin and its
Affiliates. Such employment shall (subject to the terms of any contract between
Olin or any such Affiliate and such Participant) be at the pleasure of Olin or
such Affiliate, and shall be at such compensation as Olin or such Affiliate
shall determine from time to time. Upon termination of such Participant’s
employment either (a) for cause, or (b) voluntarily on the part of the
Participant and without the written consent of Olin, any Awards held by him or
her under the Plan, to the extent not theretofore exercised or vested, shall
forthwith terminate. Retirement pursuant to any retirement plan of Olin or of an
Affiliate shall be deemed to be a termination of employment with Olin’s consent.

(vii)
Death. If a Participant to whom an Option has been granted shall die while an
Employee, such Option may be exercised by the Participant’s executors,
administrators, personal representatives or distributees or permitted
transferees at any time within a period of one year after the Participant’s
death (which period may be extended by the Committee), regardless of whether or
not such Option had vested at the time of death. If a Participant to whom an
Option has been granted shall die after his or her employment has terminated but
while the Option remains exercisable, the Option may be exercised by the persons
described above at any time within the longer of (a) the period that the
Participant could have exercised the Option had he or she not died, or (b) one
year after the date of death (which period may be extended by the Committee),
but only to the extent the Option was exercisable at the time of the
Participant’s death.

(viii)
Disability. If a Participant to whom an Option has been granted shall become
totally and permanently disabled, as that term is defined in Section 22(e)(3)



12

--------------------------------------------------------------------------------





of the Code (or a successor provision), and the Participant’s employment is
terminated as a result, such option may be exercised by the Participant or
permitted transferee within one year after the date of termination of
employment, to the extent that the Option was exercisable at the time of
termination of employment.
(b)
Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants which may but need not relate to a specific
Option granted under the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, each Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof, up
to the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the exercise price of the right as specified by the Committee, which
shall not be less than the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right. Subject to the terms of the Plan and any
applicable Award Agreement, the exercise price, term, methods of exercise,
methods of payment or settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee, but in no event
shall the term of a Stock Appreciation Right exceed a period of ten years from
the date of its grant.

(c)
Other Stock Awards.

(i)
Issuance. The Committee is authorized to grant Awards of Restricted Stock,
Restricted Stock Units and Performance Shares to Participants.

(ii)
Dividends and Dividend Equivalents. An Award (including without limitation an
Option or Stock Appreciation Right) may provide the Participant with the right
to receive dividend payments or dividend equivalent payments with respect to
Shares subject to the Award (both before and after the Shares subject to the
Award are earned, vested, or acquired), which payments may be either made
currently or credited to an account for the Participant, and may be settled in
cash or Shares as determined by the Committee; provided, however that, no
dividend payments or dividend equivalent payments shall be provided, permitted
or credited to the extent that such payments would cause an Option or Stock
Appreciation Right to be subject to Code Section 409A. Any such settlements, and
any such crediting of dividends or dividend equivalents or reinvestment in
Shares, may be subject to such conditions, restrictions and contingencies as the
Committee shall establish, including the reinvestment of such credited amounts
in Share equivalents.

(iii)
Restrictions. Any such Award shall be subject to such conditions, restrictions
and contingencies as the Committee may impose (including, without limitation,
any limitation on the right to vote Restricted Stock or the right to receive any
dividend or other right or property), which may lapse separately or in
combination at such time or times, as the Committee may deem



13

--------------------------------------------------------------------------------





appropriate, provided that in order for a Participant to vest in Awards of
Restricted Stock, the Participant must remain in the employ of Olin or an
Affiliate for a period of not less than one (1) year after the grant of a
performance-based Restricted Stock Award, and not less than three (3) years
after the grant of a Restricted Stock Award that is not performance-based, in
each case, subject to Section 9 hereof and subject to relief for specified
reasons as may be approved by the Committee. Notwithstanding the foregoing, the
Committee may grant Awards for Restricted Stock for an aggregate number of
Shares not to exceed 45,000 which vest in less than one (1) year after the date
of grant, including immediate vesting.
(iv)
Forfeiture. Except as otherwise determined by the Committee, upon termination of
employment for any reason during the applicable restriction period, all Shares
of Restricted Stock still subject to restriction shall be forfeited and
reacquired by Olin.

(v)
Performance-Based Awards. The Committee may designate whether any such Awards
being granted to a Participant is intended to be “performance-based
compensation” as that term is used in Section 162(m) of the Code. Any Award so
designated shall be conditioned on the achievement of one or more performance
measures. Performance measures that may be used by the Committee for such
purpose shall be based on one or more of the following: Pre-Tax Profit and/or
Earnings Per Share, Cash Flow, Economic Value Added, ROE, Return on Capital or
RONA. For Awards intended to be “performance-based compensation,” the grant of
the Awards and the establishment of the performance measures shall be made
during the period required under Code Section 162(m) and in accordance with Code
Section 409A to the extent applicable.

(d)
Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments to be made by Olin or an Affiliate upon the
grant, exercise, or payment of an Award may be made in such form or forms as the
Committee shall determine, including, without limitation, cash, Shares, other
securities, other Awards, or other property or any combination thereof, and may
be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee and in accordance with Code Section 409A to the extent applicable.
Notwithstanding the foregoing, the payment of the exercise price of an Option
shall be subject to the following:

(i)
Subject to the following provisions of this subsection the full exercise price
for Shares purchased upon the exercise of any Option shall be paid at the time
of such exercise (except that, in the case of an exercise arrangement approved
by the Committee and described below, payment may be made as soon as practicable
after the exercise).



14

--------------------------------------------------------------------------------





(ii)
The exercise price shall be payable in cash or by tendering, by either actual
delivery of Shares or by attestation, Shares acceptable to the Committee, which
Shares were either acquired at least six months before the exercise date or
purchased on the open market, and valued at Fair Market Value as of the day of
exercise, or in any combination thereof, as determined by the Committee.

(iii)
The Committee may permit a Participant to elect to pay the exercise price upon
the exercise of an Option by irrevocably authorizing a third party to sell
Shares (or a sufficient portion of the Shares) acquired upon exercise of an
Option and remit to Olin a sufficient portion of the sale proceeds to pay the
entire exercise price and any tax withholding resulting from such exercise.

(e)
Limits on Transfer of Awards. No Award (other than Released Securities) or right
thereunder shall be assignable or transferable by a Participant, other than:

(i)
by will or the laws of descent and distribution (or, in the case of an Award of
Restricted Securities, to Olin); or

(ii)
in the case of Awards other than Incentive Stock Options, to the extent
permitted under the terms of the Award, by a gift or domestic relations order to
any Family Member, to a trust in which the Participant and/or his or her Family
Members hold more than 50% of the beneficial interest, to a foundation in which
the Participant and/or Family Members control the management of assets, and any
other entity in which the Participant and/or his or her Family Members own more
than 50% of the voting interests.

For purposes of this provision, a transfer to an entity in exchange for an
interest in that entity shall constitute a gift.
(f)
General.

(i)
No Cash Consideration for Awards. Participants shall not be required to make any
cash payment for the granting of an Award except for such minimum consideration
as may be required by applicable law.

(ii)
Awards May Be Granted Separately or Together. Awards may be granted either alone
or in addition to, in tandem with, or in substitution for any other Award or any
award or benefit granted under any other plan or arrangement of Olin or any
Affiliate, or as payment for or to assure payment of an award or benefit granted
under any such other such plan or arrangement, provided that the purchase or
exercise price under an Option or other Award encompassing the right to purchase
Shares shall not be reduced by the cancellation of such Award and the
substitution of another Award. Awards so granted may be granted either at the
same time as or at a different time from the grant of such other Awards or
awards or benefits.



15

--------------------------------------------------------------------------------





(iii)
General Restrictions. Delivery of Shares or other amounts under the Plan shall
be subject to the following:

(A)
Notwithstanding any other provision of the Plan, Olin shall have no liability to
deliver any Shares under the Plan or make any other distribution of benefits
under the Plan unless such delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

(B)
To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of Shares the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

(iv)
Agreement With Olin. An Award under the Plan shall be subject to such terms and
conditions, not inconsistent with the Plan, as the Committee shall, in its sole
discretion, prescribe. The terms and conditions of any Award to any Participant
may be reflected in such form of written document as is determined by the
Committee. A copy of such document shall be provided to the Participant, and the
Committee may, but need not, require the Participant to sign a copy of such
document, (an “Award Agreement” regardless of whether any Participant signature
is required).

(v)
Beneficiary. A Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries with respect to any Award to exercise
the rights of the Participant, and to receive any property distributable, upon
the death of the Participant. Each Award, and each right under any Award, shall
be exercisable, during the Participant’s lifetime, only by the Participant or a
permitted transferee, or, if permissible under applicable law by the
Participant’s guardian or legal representative.

(vi)
No Lien or Security Interest. No Award (other than Released Securities), and no
right under any such Award, may be pledged, attached or otherwise encumbered
other than in favor of Olin, and any purported pledge, attachment, or
encumbrance thereof other than in favor of Olin shall be void and unenforceable
against Olin or any Affiliate.

(vii)
No Rights to Awards. No Employee, Participant or other Person shall have any
claim to be granted an Award, and there is no obligation for uniformity of
treatment of Employees, Participants or beneficiaries of Awards under the Plan.
The terms and conditions of Awards need not be the same with respect to each
recipient. The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient



16

--------------------------------------------------------------------------------





shall have executed an agreement or other instrument accepting the Award
required by the Committee and delivered a fully executed copy thereof to Olin,
and otherwise complied with the then applicable terms and conditions.
(viii)
Withholding. All distributions under the Plan are subject to withholding of all
applicable taxes, and, except as otherwise provided by the Committee, the
delivery of any Shares or other benefits under the Plan to a Participant are
conditioned on satisfaction of the applicable withholding requirements. The
Committee, in its discretion, and subject to such requirements as the Committee
may impose prior to the occurrence of such withholding, may permit such
withholding obligations to be satisfied through cash payment by the Participant,
through the surrender of Shares which the Participant already owns, or through
the surrender of Shares to which the Participant is otherwise entitled under the
Plan.

(ix)
Other Compensation Arrangements. Nothing contained in the Plan shall prevent
Olin or any Affiliate from adopting or continuing in effect other or additional
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.

(x)
No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of Olin or any Affiliate.
Nothing in the Plan or any Award Agreement shall limit the right of Olin or an
Affiliate at any time to dismiss a Participant from employment, free from any
liability or any claim under the Plan or the Award Agreement.

(xi)
Governing Law. The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Connecticut, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan or any Award Agreement to the substantive law of another jurisdiction.

(xii)
Severability. If any provision of the Plan or any Award is determined to be
invalid, illegal or unenforceable, or as to any Person or Award, or would
disqualify the Plan or any Award, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such Person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

(xiii)
No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between Olin or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments



17

--------------------------------------------------------------------------------





from Olin or any Affiliate pursuant to an Award, such right shall be no greater
than the right of any unsecured general creditor of Olin or any Affiliate.
(xiv)
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities or other property shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated or otherwise eliminated.

(xv)
Share Certificates. All certificates for Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares or
other securities are then listed, and any applicable Federal or state securities
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(xvi)
Conflict with Plan. In the event of any inconsistency or conflict between the
terms of the Plan and an Award Agreement, the terms of the Plan shall govern.

Section 7.    Amendment and Termination.
(a)
Amendments to the Plan. The Board or the Committee may amend, suspend,
discontinue or terminate the Plan, including, without limitation, any amendment,
suspension, discontinuation or termination that would impair the rights of any
Participant, or any other holder or beneficiary of any Award theretofore
granted, without the consent of any shareholder, Participant, other holder or
beneficiary of an Award, or other Person; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the shareholders of Olin, no such amendment, suspension,
discontinuation or termination shall be made that would:

(i)
increase the total number of Shares available for Awards under the Plan or the
total number of Shares subject to one or more categories of Awards pursuant to
Section 4(c), in either case except as provided in Section 4(b);

(ii)
reduce the minimum Option exercise price, except as provided in Section 4(b); or

(iii)
permit repricing of Options prohibited by Section 3(e); and

provided further that no amendment, suspension, discontinuation or termination
(i) that would impair the rights of such Participant, holder or beneficiary
shall be made


18

--------------------------------------------------------------------------------





with respect to Section 9 of the Plan after a Change in Control, and (ii) may
increase the amount of payment of any Award to any Participant.
(b)
Amendments to Awards. The Committee may waive any conditions or rights with
respect to, or amend, alter, suspend, discontinue, or terminate, any unexercised
Award theretofore granted, prospectively or retroactively, without the consent
of any relevant Participant or holder or beneficiary of an Award, provided that
no amendment, alteration, suspension, discontinuation or termination of an Award
that would impair the rights of such Participant, holder or beneficiary shall be
made after a Change in Control; provided further that the Committee may not
increase the payment of any Award granted any Participant.

(c)
Adjustments of Awards Upon Certain Acquisitions. In the event Olin or any
Affiliate shall assume outstanding employee awards or the right or obligation to
make future such awards in connection with the acquisition of another business
or another Person, the Committee may make such adjustments, not inconsistent
with the terms of the Plan, in the terms of Awards as it shall deem appropriate.

(d)
Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4(b) hereof) affecting Olin, any Affiliate, or
the financial statements of Olin or any Affiliate, or of changes in applicable
laws, regulations, or accounting principles, whenever the Committee determines
that statements of Olin or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits to be made available under the Plan.

(e)
409A Compliance. To the extent any provision of the Plan (or any Award) or
action by the Board or Committee would subject any Participant to liability for
interest or additional taxes under Code Section 409A, it will be deemed null and
void, to the extent permitted by law and deemed advisable by the Committee. It
is intended that the Plan (and any Award) will comply with Code Section 409A,
and the Plan (and any Award) shall be interpreted and construed on a basis
consistent with such intent. The Plan (and any Award) may be amended in any
respect deemed necessary (including retroactively) by the Committee in order to
preserve compliance with Code Section 409A. The preceding shall not be construed
as a guarantee of any particular tax effect for Plan benefits or Awards. A
Participant (or beneficiary) is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Participant
(or beneficiary) in connection with any distributions to such Participant (or
beneficiary) under the Plan (including any taxes and penalties under Code
Section 409A), and neither Olin nor any Affiliate shall have any obligation to
indemnify or otherwise hold a Participant (or beneficiary) harmless from any or
all of such taxes or penalties.



19

--------------------------------------------------------------------------------





Section 8.    Additional Conditions to Enjoyment of Awards.
(a)
The Committee may cancel any unexpired, unpaid or deferred Awards if at any time
the Participant is not in compliance with all applicable provisions of the Award
Agreement, the Plan and the following conditions:

(i)
A Participant shall not render services for any Person or engage, directly or
indirectly, in any business which, in the judgment of the Committee is or
becomes competitive with Olin or any Affiliate, or which is or becomes otherwise
prejudicial to or in conflict with the interests of Olin or any Affiliate. Such
judgment shall be based on the Participant’s positions and responsibilities
while employed by Olin or an Affiliate, the Participant’s post-employment
responsibilities and position with the other Person or business, the extent of
past, current and potential competition or conflict between Olin or an Affiliate
and the other Person or business, the effect on customers, suppliers and
competitors of the Participant’s assuming the post-employment position, the
guidelines established in the then current edition of Olin’s Standards of
Ethical Business Practices, and such other considerations as are deemed relevant
given the applicable facts and circumstances. The Participant shall be free,
however, to purchase as an investment or otherwise, stock or other securities of
such Person or business so long as they are listed upon a recognized securities
exchange or traded over the counter, and such investment does not represent a
substantial investment to the Participant or a greater than 1% equity interest
in the organization or business.

(ii)
Participant shall not, without prior written authorization from Olin, disclose
to anyone outside Olin, or use in other than Olin’s business, any secret or
confidential information, knowledge or data, relating to the business of Olin or
an Affiliate in violation of his or her agreement with Olin or the Affiliate.

(iii)
A Participant, pursuant to his or her agreement with Olin or an Affiliate, shall
disclose promptly and assign to Olin or the Affiliate all right, title and
interest in any invention or idea, patentable or not, made or conceived by the
Participant during employment by Olin or the Affiliate, relating in any manner
to the actual or anticipated business, research or development work of Olin or
the Affiliate and shall do anything reasonably necessary to enable Olin or the
Affiliate to secure a patent where appropriate in the United States and in
foreign countries.

(b)
Notwithstanding any other provision of the Plan, the Committee in its sole
discretion may cancel any Award at any time prior to the exercise thereof, if
the employment of the Participant shall be terminated, other than by reason of
death, unless the conditions in this Section 8 are met.

(c)
Failure to comply with the conditions of this Section 8 prior to, or during the
six months after, any exercise, payment or delivery pursuant to an Award shall
cause



20

--------------------------------------------------------------------------------





the exercise, payment or delivery to be rescinded. Olin shall notify the
Participant in writing of any such rescission within two years after such
exercise payment or delivery and within 10 days after receiving such notice, the
Participant shall pay to Olin the amount of any gain realized or payment
received as a result of the exercise, payment or delivery rescinded. Such
payment shall be made either in cash or by returning to Olin the number of
Shares that the Participant received in connection with the rescinded exercise,
payment or delivery.
(d)
Upon exercise, payment or delivery pursuant to an Award, the Committee may
require the Participant to acknowledge the terms and conditions of the Plan and
to certify on a form acceptable to the Committee, that he or she is in
compliance with the terms and conditions of the Plan.

(e)
Nothing herein shall be interpreted to limit the obligations of a Participant
under his or her employee agreement or any other agreement with Olin.

Section 9.    Change in Control.
(a)
Notwithstanding any provision to the contrary in this Plan or any applicable
Award Agreement and except as otherwise provided in this Section 9, all
outstanding Options, Restricted Stock and other equity Awards held by
Participant (other than any Performance Shares), regardless of whether granted
before, at or after the Change in Control, shall not automatically become fully
vested and immediately exercisable, and, instead, each such Award shall continue
to vest in accordance with its terms following a Change in Control.

(b)
Except as the Board or the Committee may expressly provide otherwise prior to a
Change in Control in the event of a Qualifying Termination upon or following a
Change in Control:

(i)
all Options and Stock Appreciation Rights then outstanding shall become
immediately and fully exercisable, notwithstanding any provision therein for the
exercise in installments; and

(ii)
all restrictions and conditions of all Restricted Stock then outstanding shall
be deemed satisfied as of the date of the Qualifying Termination.

Notwithstanding the foregoing sentence, unless provision is made in connection
with a Change in Control for (i) assumption of such Awards or (ii) substitution
of such Awards for new awards covering stock of a successor corporation or its
“parent corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares and exercise prices (if
applicable) that preserve the material terms and conditions of such Awards as in
effect immediately prior to the Change in Control (including, without
limitation, with respect to the vesting schedules, the intrinsic value of the
Awards as of the Change in Control and transferability of the shares underlying
such Awards), all such Awards shall become fully


21

--------------------------------------------------------------------------------





vested and immediately exercisable, as the case may be, as of immediately prior
to the Change in Control.
(c)
Notwithstanding anything in this Plan to the contrary, all Performance Shares
held by the Participant on the date of the Change in Control shall become vested
and deemed earned or satisfied in full, notwithstanding that the applicable
performance cycle, retention cycle or restriction conditions shall not have been
completed or met. Such Performance Shares shall be paid, cash units in cash and
phantom stock units in the Shares represented thereby or such other securities,
property or cash as may be deliverable in respect of Shares as a result of a
Change in Control, to the Participant no later than ten (10) business days
following such Change in Control.

(d)
In the event that a Participant participates or agrees to participate by loan or
equity investment (other than through ownership of less than 1% of publicly
traded securities of another company) in a transaction which would result in an
event described in subsections (i) or (ii) of the definition of Change in
Control, Participant must promptly disclose such participation or agreement to
Olin, and such transaction will not be considered a Change in Control with
respect to Participant for purposes of this Plan.

(e)
Following a Change in Control, no action shall be taken under the Plan that will
cause any Award that has previously been determined to be (or is determined to
be) subject to Code Section 409A to fail to comply in any respect with Code
Section 409A without the written consent of Participant.

Section 10.    Effective Date and Term.
The Plan as amended and restated shall be effective as of the Amendment Date.
The Plan shall be unlimited in duration and, in the event of Plan termination,
shall remain in effect as long as any Awards under it are outstanding; provided;
however, that, to the extent required by the Code, no Incentive Stock Option may
be granted under the Plan on a date that is more than ten years from the
Effective Date.




22